      Case 1:19-cv-01944-JSR Document 109 Filed 01/07/21 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
EDWYNA W. BROOKS d/b/a EW BROOKS    :
BOOKS, LLC,                         :               19-cv-1944 (JSR)
                                    :
                                    :
        Plaintiff,                  :               MEMORANDUM ORDER
                                    :
                -v-                 :
                                    :
DAMON ANTHONY DASH and POPPINGTON   :
LLC d/b/a DAMON DASH STUDIOS,       :
                                    :
        Defendants.                 :
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

     Before the Court is the motion of plaintiff Edwyna W. Brooks

d/b/a EW Brooks Books LLC (“Brooks”) seeking to hold defendants Damon

Anthony Dash (“Dash”) and Poppington LLC d/b/a Dame Dash Studios

(“Poppington”) in contempt for violating a permanent injunction

issued by this Court on April 14, 2020. Dkt. No. 106. Also before

the Court is the cross-motion of defendants seeking sanctions in

connection with Brooks’ contempt motion. Dkt. No. 107. For the

reasons set forth below, both motions are denied.

I.   Background

     By   way   of   brief   background,   this   copyright   and   trademark

infringement action concerns the film Mafietta, which is adapted

from a book series of the same name. See Findings of Fact and

Conclusions of Law dated April 14, 2020, Dkt. No. 71, at 1. Brooks
        Case 1:19-cv-01944-JSR Document 109 Filed 01/07/21 Page 2 of 6



is the author of the Mafietta book series, and defendant Dash is a

movie and music producer and the Chief Executive Officer of defendant

Poppington. Id. In July 2015,           Brooks   and    Dash started     working

together to produce a film version of Mafietta, but the relationship

fell apart and Brooks paid for the film’s production herself. Id.

at 1, 5. In 2019, after defendants started marketing and selling the

film without Brooks’ consent, she brought the instant action. On

April 13, 2020, following a bench trial, the Court issued findings

of fact and conclusions of law granting judgment in favor of Brooks

on her copyright infringement claim, awarding Brooks $300,000 in

total   damages,    and   issuing   a   permanent      injunction   prohibiting

defendants from “marketing, advertising, promoting, distributing,

selling, or copying the film without Brooks’ consent.” Id. at 20-

21.1

       Twelve days after the injunction issued, non-party Raquel Horn

registered a still photograph from the production of Mafietta with

the United States Copyright Office. See Dkt. No. 106-2. Horn, who

is a member of Poppington, worked on the set of Mafietta, where she

allegedly    took   the   now-registered     photograph.     See    Motion   for

Contempt (“Pl. Mem.”), Dkt. No. 106, at 2. She has since allegedly




1    The Court granted summary judgment in favor of Brooks with
respect to her trademark infringement claims before trial. Dkt.
No. 50.

                                     -2-
       Case 1:19-cv-01944-JSR Document 109 Filed 01/07/21 Page 3 of 6



assigned the photograph to Poppington. Id. at 3. Brooks now seeks

to hold Dash and Poppington in contempt and also seeks “the return

of all photographs or intellectual property in the possession of

Poppington or Horn that relates to the production of Mafietta.” Id.

      Meanwhile, the photograph in question appears on the cover of

one of Brooks’ books. See Dkt. No. 107-1. Believing that she is the

rightful owner of the photograph, Horn sued Brooks for copyright

infringement on October 15, 2020, and that action is currently

pending in this District before Judge Nathan. See Poppington LLC,

et al. v. Edwyna Brooks, et al., Dkt. No. 20-cv-8616.

II.   Discussion

      A. Brooks’ Motion for Contempt

      “[A]   district     court’s     contempt     power    is    narrowly

circumscribed.” Gucci America, Inc. v. Weixing Li, 768 F.3d 122,

142 (2d Cir. 2014). To warrant contempt, the moving party must

show “that (1) the order the contemnor failed to comply with is

clear and unambiguous, (2) the proof of noncompliance is clear and

convincing, and (3) the contemnor has not diligently attempted to

comply in a reasonable manner.” Id. “The longstanding, salutary

rule in contempt cases is that ambiguities and omissions in orders

redound to the benefit of the person charged with contempt.” Id.

at 143. Here, Brooks seeks to hold Dash and Poppington in contempt

for violating the Court’s injunction that prohibits them from


                                    -3-
       Case 1:19-cv-01944-JSR Document 109 Filed 01/07/21 Page 4 of 6



“marketing,        advertising,     promoting,    distributing,    selling,     or

copying the film without Brooks’ consent.”

      There are at least two defects in Brooks’ motion. The first

is that Horn -- who registered the photograph -- is not a party to

this action and is not bound by the Court’s injunction. Brooks

seems to assume that because Horn is a member of Poppington, her

actions     could    be   imputed    both   to   Dash,   the   other   member   of

Poppington, and to Poppington itself. Brooks, however, offers no

support for this proposition, and the Court will not find either

defendant in contempt for the actions of Horn. The second defect

is   that    the    Court’s   injunction      forbids    the   defendants   from

“marketing,        advertising,     promoting,    distributing,    selling,     or

copying the film.” Brooks suggests that, under copyright law, the

photograph is derivative of the film and therefore belongs to her.

The merits of that contention will presumably be addressed in the

copyright action pending before Judge Nathan. For the purposes of

this contempt motion, however, the Court finds that the injunction

does not clearly and unambiguously cover photographs that were

taken in connection with the film. Brooks’ motion is therefore

denied.

      B. Defendants’ Motion for Sanctions

      Defendants ask not only that the Court deny Brooks’ motion, but

also that the Court impose sanctions on her and her counsel for


                                        -4-
      Case 1:19-cv-01944-JSR Document 109 Filed 01/07/21 Page 5 of 6



bringing it. Declaration of Natraj S. Bhushan (“Bhushan Decl.”),

Dkt. No. 107, at 6. Specifically, defendants request that the Court

award $1,200 in attorneys’ fees incurred in connection with this

motion, representing four hours of work at a billable hourly rate

of $300. Id. at 7.

     Under Federal Rule of Civil Procedure 11, a court may impose

sanctions on an attorney for “among other things, misrepresenting

facts or making frivolous legal arguments. Muhammad v. Walmart Stores

East, L.P., 732 F.3d 104, 108 (2d Cir. 2013) (per curiam). Where,

as here, opposing counsel initiates sanctions proceedings, “opposing

counsel must serve a notice of the sanctions claim on the accused

attorney 21 days before moving for sanctions to give an opportunity

to correct the asserted misconduct.”         Id. “For sanctions issued

pursuant to a motion by opposing counsel, courts have long held that

an attorney could be sanctioned for conduct that was objectively

unreasonable.” Id.

     In addition, 28 U.S.C. § 1927 allows a court to require an

attorney “who so multiplies the proceedings in any case unreasonably

and vexatiously . . . to satisfy personally the excess costs,

expenses, and attorneys’ fees reasonably incurred because of such

conduct.” “To impose sanctions under [§ 1927], a court must find

clear evidence that (1) the offending party’s claims were entirely

without color, and (2) the claims were brought in bad faith -- that


                                   -5-
       Case 1:19-cv-01944-JSR Document 109 Filed 01/07/21 Page 6 of 6



is, motivated by improper purposes such as harassment or delay.”

Huebner v. Midland Credit Management, Inc., 897 F.3d 42, 55 (2d Cir.

2018). “A court may infer bad faith when a party undertakes frivolous

actions that are completely without merit.” Id. (internal quotation

marks omitted).

      In opposing defendants’ motion, Brooks correctly points out

that defendants have not followed Rule 11’s 21-day safe harbor

provision. Reply Memorandum for Contempt, Dkt. No. 108, at 5-6. She

also insists that her contempt motion was, in any event, brought in

good faith and with factual support. Id. at 6. And she asks the

Court to sanction defendants for their “frivolous” sanctions motion.

Id.

      Both requests for sanctions are denied. While Brooks’ motion

for contempt is utterly without merit, it is not “utterly lacking

in support.” In Re Highgate Equities, Ltd., 279 F.3d 148, 155-56 (2d

Cir. 2002). And, given that Brooks’ motion is lacking in merit, the

Court sees no reason to sanction defendants for seeking sanctions.

      The Clerk of the Court is directed to close the entries at

docket numbers 106 and 107.

      SO ORDERED.

Dated:     New York, NY
           January 7, 2021




                                    -6-
